Filed 12/16/13 P. v. Celaya CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B249668
                                                                            (Super. Ct. No. F488044)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

BRANDON CELAYA,

     Defendant and Appellant.



                   Brandon Celaya appeals from an order committing him to the State
Department of State Hospitals (formerly Department of Mental Health) for treatment as a
mentally disordered offender (MDO). (Pen. Code, § 2960 et seq.) 1 Appellant claims
that the MDO certification was not timely (§ 2962, subd. (d)(1)). We affirm.
                                          PROCEDURAL HISTORY
                   Appellant suffers from bipolar disorder, with severe psychotic features. In
2011, he was sentenced to three years in state prison for stalking in violation of a court
order (§ 646.9). His earliest scheduled parole release date was January 16, 2013.
                   On January 8, 2013, two psychologists evaluated appellant and concluded
he qualified for MDO treatment. On January 16, 2013, the chief psychologist of the
California Department of Corrections and Rehabilitation (CDCR) certified to the Board

                   1 All statutory references are to the Penal Code.
of Parole Hearings (BPH) that appellant met the section 2962 MDO criteria. Appellant
was not released on parole.
              The BPH determined that appellant met the MDO criteria and sustained the
requirement of treatment as a condition of his parole. Appellant filed a petition
challenging the BPH's determination. In support of the petition, appellant filed a motion
asserting that the CDCR's certification was not timely under section 2962, subdivision
(d)(1). The trial court denied the motion. After appellant waived his right to a jury, the
court found that appellant met the MDO criteria and ordered him committed for treatment
as a condition of his parole. This appeal followed.
                                        DISCUSSION
              Appellant contends the commitment order must be reversed because the
CDCR did not certify his MDO status "[p]rior to release on parole," as required under
section 2962, subdivision (d)(1). We disagree.
              Section 2962, subdivision (d)(1) provides that the MDO certification by the
CDCR must occur "[p]rior to [the prisoner's] release on parole." CDCR certified
appellant as an MDO on January 16, 2013, which was appellant's parole release date.
Appellant argues that the MDO certification must occur no later than the day preceding a
prisoner's scheduled release date. If that was what the Legislature intended, it would
have said so. (See, e.g., People v. Williams (1999) 77 Cal.App.4th 436, 452 ["when the
Legislature intends to prescribe a . . . deadline . . . , it does so expressly and not by
implication"]; Ramos v. Superior Court (2007) 146 Cal.App.4th 719, 727.)
              In Blakely v. Superior Court (2010) 182 Cal.App.4th 1445, defendant's
parole release date was September 3, 2008, but defendant was not certified as an MDO
until a week later on September 10, 2008. The Court of Appeal held that section 2962
subdivision (d)(1) set a mandatory deadline for the MDO certification. (Id. at p. 1453.)
"After [the] parole release date, the prisoner's 'status as a parolee cannot be questioned.
Upon expiration of his determinate prison term, he had no status other than parolee.'
[Citation.]" (Id. at p. 1455.)


                                               2
              Unlike Blakely, appellant was certified on or before his scheduled parole
date and was never released from custody. The trial court correctly found that the MDO
certification was timely. (§ 2962, subd. (d)(1); see Cal. Code Regs., tit. 15, § 3075.2,
subd. (a) ["Inmates shall not be retained beyond their discharge date"].)
              The judgment (MDO commitment order) is affirmed.
              NOT TO BE PUBLISHED.


                                          PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.




                                             3
                                  John A. Trice, Judge

                       Superior Court County of San Luis Obispo

                            ______________________________

             Gerald J. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Eric J. Kohm, Deputy Attorney General, for
Plaintiff and Respondent.




                                           4